224 Ga. 665 (1968)
164 S.E.2d 128
WIDEMON et al.
v.
BURSON et al.
24775.
Supreme Court of Georgia.
Argued September 13, 1968.
Decided October 10, 1968.
William L. Skinner, for appellants.
Arthur K. Bolton, Attorney General, Marion O. Gordon, Mathew Robins, Assistant Attorneys General, for appellees.
NICHOLS, Justice.
The appeal in the present case is from a judgment denying the appellant a temporary injunction and declaratory relief in an alleged class action which was consolidated with an appeal arising under the Motor Vehicle Safety Responsibility Act. Each enumeration of error complains of the judgment denying the appellants' prayer for injunction because the trial court erred in failing to declare a section of the Annotated Code unconstitutional. Held:
Any ruling upon the constitutionality of a section of the Annotated Code, which has never been adopted by the General Assembly, an essential necessary for it to become law, would in no wise affect the Act of the General Assembly from which the section of the Annotated Code was taken. See Morgan v. Todd, 214 Ga. 497 (106 SE2d 37); Underwood v. Atlanta & W. P. R. Co., 217 Ga. 226 (122 SE2d 100). Accordingly, the judgment of the trial court denying the appellant the equitable relief prayed for was not error for any reason enumerated.
Judgment affirmed. All the Justices concur.